816 F.2d 672Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Morris MOORE, Plaintiff-Appellant,v.Dr. W. HORNE, Defendant-Appellee.
No. 87-7017.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 24, 1987.Decided April 3, 1987.

Before ERVIN, CHAPMAN and WILKINS, Circuit Judges.
Richard Morris Moore, appellant pro se.
PER CURIAM:


1
Richard Moore, a Virginia inmate, filed a 42 U.S.C. Sec. 1983 suit alleging the denial of medical care.  When Moore was, transferred to a new institution, his orthopedic shoes were lost.  The new prison doctor refused to order that Moore receive new orthopedic shoes.


2
The district court provisionally filed the claim on September 2, directing Moore to exhaust his state administrative remedies within one hundred days and report back to the court. 42 U.S.C. Sec. 1997e.  The United States Attorney General has certified the Virginia Department of Corrections Inmate Grievance Procedures as complying with the standards set forth in Sec. 1997e(b).  Moore failed to advise the court of the results of the administrative proceedings within the established time.  The district court dismissed the suit without prejudice.


3
The district court acted within the discretion granted by 42 U.S.C. Sec. 1997e.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below.


4
AFFIRMED.